EXHIBIT 10.3






FORM OF STERIS PLC RESTRICTED STOCK
AGREEMENT FOR EMPLOYEES




STERIS plc
RESTRICTED STOCK AGREEMENT FOR EMPLOYEES – _______


This Agreement (“Agreement”) is between STERIS plc (“STERIS”) and < first_name>
<middle_name> < last_name> (“Grantee”), with respect to the grant of shares of
STERIS restricted stock to Grantee pursuant to the STERIS plc 2006 Long-Term
Equity Incentive Plan, as Amended and Restated Effective August 2, 2016, and as
further amended from time to time (the “Plan”). All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.
1.     Grant of Restricted Shares. STERIS hereby grants to Grantee, as of the
date (“Date of Grant”) set forth above and in the Acknowledgment and Acceptance
Form accompanying this Agreement (“Acknowledgment”),<shares_awarded> Ordinary
Shares of STERIS restricted stock, par value ten pence per share, as previously
disclosed to Grantee and as reflected in the records of STERIS as granted as of
the Date of Grant (“Restricted Shares”), upon and subject to the terms of this
Agreement and the Plan. The Restricted Shares covered by this Agreement shall be
issued to the Grantee effective upon the Date of Grant. The Ordinary Shares
subject to this grant of Restricted Shares shall be registered in the Grantee’s
name in STERIS’s stock registry as fully paid and nonassessable. Any certificate
or other evidence of ownership or the book entry representing the Restricted
Shares shall bear an appropriate legend referring to the restrictions
hereinafter set forth.
2.     Documents Delivered with Agreement. STERIS has delivered or made
available to the Grantee, along with this Agreement, the following documents:
(a) STERIS’s Insider Trading Policy (the “Policy”); (b) the Plan and its related
Prospectus; (c) the Nondisclosure and Noncompetition Agreement to be entered
into between STERIS and Grantee (the “Nondisclosure Agreement”); (d) the
Acknowledgment; and (e) STERIS or  STERIS Corporation’s most recent Annual
Report to Shareholders and Form 10-K filed with the US Securities and Exchange
Commission. Acceptance and compliance with these documents is a condition to the
effectiveness of this grant of Restricted Shares. By accepting this Agreement or
executing the Acknowledgment, the Grantee acknowledges receipt, review and
acceptance of these documents and compliance with their terms. Furthermore, as a
condition of this grant of Restricted Shares, STERIS in its discretion, may
require Grantee to return an executed copy of the Acknowledgement in such format
as STERIS may require.
3.    Restrictions on Transfer of Shares. The Ordinary Shares subject to this
grant of Restricted Shares may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee, except to STERIS,
unless, and only to the extent, the Restricted Shares have vested and become
nonforfeitable as provided in Section 4 hereof or as otherwise provided in the
Plan; provided, however, that the Grantee’s rights with respect to such Ordinary
Shares may be transferred by will or pursuant to the laws of descent and
distribution. Any purported transfer or encumbrance in violation of the
provisions of this Section 3 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Ordinary Shares. STERIS in its sole discretion, when and as permitted by the
Plan, may waive the restrictions on transferability with respect to all or a
portion of the Ordinary Shares subject to this grant of Restricted Shares.
4.    Vesting of Restricted Shares. Subject to the terms of this Agreement and
the Plan, other than Section 23 of the Plan, the provisions of which shall not
apply, this grant of Restricted Shares is subject to the following limitations:
[For All Grantees Who Are Not UK Residents AND Who Are Not Special Grantees]
[(a)    If at the Date of Grant Grantee has attained age 55 and been in the
service of STERIS and/or a Subsidiary for at least five consecutive years
(“Qualifying Retirement Eligible”) or if at the Date of Grant Grantee has been
in the service of STERIS and/or a Subsidiary for at least twenty-five
consecutive years (“Qualifying Service Eligible”), then in either case the
Restricted Shares shall vest and become nonforfeitable in equal annual
installments, on _____ and on each of the ____ immediately succeeding
anniversaries thereof (each such succeeding anniversary, an “Anniversary Date”).
(b)    If at the Date of Grant the Grantee is not Qualifying Retirement Eligible
or Qualifying Service Eligible, the Restricted Shares shall vest and become
nonforfeitable on _________.
(c) Notwithstanding the foregoing (i) if before the Restricted Shares have
otherwise become vested and nonforfeitable pursuant to paragraph (b) above the
Grantee becomes Qualifying Retirement Eligible, then on the Anniversary Date
that coincides with or immediately succeeds the date the Grantee becomes
Qualifying Retirement Eligible and provided the Grantee has remained in the
employ of STERIS or a Subsidiary through such Anniversary Date, the Restricted
Shares will become vested and nonforfeitable to the same extent as they would
have been on such date under paragraph (a) had the Grantee been Qualifying
Retirement Eligible at the Date of Grant, and if such Anniversary Date is not
the ____ Anniversary Date subsequent to the Date of Grant, the Restricted Shares
will thereafter continue to vest in the same manner and to the same extent as
would have been the case under paragraph (a) had the Grantee been Qualifying
Retirement Eligible at the Date of Grant, or (ii) if before the Restricted
Shares have otherwise become vested and nonforfeitable pursuant to paragraph (b)
above the Grantee becomes Qualifying Service Eligible, then on the Anniversary
Date that coincides with or immediately succeeds the date the Grantee becomes
Qualifying Service Eligible and provided the Grantee has remained in the employ
of STERIS or a Subsidiary through such Anniversary Date, the Restricted Shares
will become vested and nonforfeitable to the same extent as they would have been
on such date under paragraph (a) had the Grantee been Qualifying Service
Eligible at the Date of Grant, and if such Anniversary Date is not the ____
Anniversary Date subsequent to the Date of Grant, the Restricted Shares will
thereafter continue to vest in the same manner and to the same extent as would
have been the case under paragraph (a) had the Grantee been Qualifying Service
Eligible at the Date of Grant. If the Grantee would be entitled to vesting
pursuant to either or both clause (i) or clause (ii) above prior to the date
specified in paragraph (b) above, then whichever clause results in the more
rapid vesting shall be applicable to the Grantee.
(d)    Notwithstanding the foregoing, if any Anniversary Date on which the
Restricted Shares or a portion thereof would otherwise vest is not a trading day
on the New York Stock Exchange, such vesting shall be deferred until the first
trading day thereafter.
(e)    Notwithstanding anything herein to the contrary, the provisions of
Section 11 of the Plan, other than Section 11(d)(iii), shall not apply to the
Restricted Shares, and if the Grantee terminates service with STERIS and all
Subsidiaries prior to the date on which the Grantee’s Restricted Shares have
become fully vested and nonforfeitable, subject to the provisions of Section
11(d)(iii) of the Plan, those portions of the Restricted Shares that are not
vested at the time of such termination shall be forfeited.
(f)    Also notwithstanding the foregoing, if on any Anniversary Date any
portion of the Restricted Shares that would otherwise vest on such Anniversary
Date represents a fractional share, that portion shall be aggregated with any
portions of the Restricted Shares that represent fractional shares and would
otherwise vest on succeeding Anniversary Dates and all portions so aggregated
shall vest on the first of the aforesaid Anniversary Dates.
[For Grantees Resident in the UK Who Are Not Special Grantees]
(a)    If at the Date of Grant, Grantee has been in the service of STERIS and/or
a Subsidiary for at least twenty-five consecutive years (“Qualifying Service
Eligible”), the Restricted Shares shall vest and become nonforfeitable in ____
equal annual installments, on ______ and on each of the ____ immediately
succeeding anniversaries thereof (each such date, an “Anniversary Date”).
(b)    If at the Date of Grant the Grantee is not Qualifying Service Eligible,
the Restricted Shares shall vest and become nonforfeitable on ______; provided,
however, that if before the Restricted Shares have otherwise become vested and
nonforfeitable pursuant to the foregoing provision, the Grantee becomes
Qualifying Service Eligible, then on the Anniversary Date that coincides with or
immediately succeeds the date the Grantee becomes Qualifying Service Eligible
and provided the Grantee has remained in the employ of STERIS or a Subsidiary
through such Anniversary Date, the Restricted Shares will become vested and
nonforfeitable to the same extent as they would have been on such date under
paragraph (a) had the Grantee been Qualifying Service Eligible at the Date of
Grant, and if such Anniversary Date is not the _____ Anniversary Date subsequent
to the Date of Grant, the Restricted Shares will thereafter continue to vest in
the same manner and to the same extent as would have been the case under
paragraph (a) had the Grantee been Qualifying Service Eligible at the Date of
Grant.
(c)    Notwithstanding the foregoing, if any Anniversary Date or other date on
which the Restricted Shares or a portion thereof would otherwise vest is not a
trading day on the New York Stock Exchange, such vesting shall be deferred until
the first trading day thereafter.
(d)    Notwithstanding anything herein to the contrary, the provisions of
Section 11 of the Plan, other than Section 11(d)(iii), shall not apply to the
Restricted Shares, and if the Grantee terminates service with STERIS and all
Subsidiaries prior to the date on which the Grantee’s Restricted Shares have
become fully vested and nonforfeitable, subject to the provisions of Section
11(d)(iii) of the Plan, those portions of the Restricted Shares that are not
vested at the time of such termination shall be forfeited.
(e)    Also notwithstanding the foregoing, if on any Anniversary Date any
portion of the Restricted Shares that would otherwise vest on such Anniversary
Date represents a fractional share, that portion shall be aggregated with any
portions of the Restricted Shares that represent fractional shares and would
otherwise vest on succeeding Anniversary Dates and all portions so aggregated
shall vest on the first of the aforesaid Anniversary Dates.
[For Special Grantees]
a)The Restricted Shares shall vest and become nonforfeitable in ___ equal annual
installments on ______________________________.


b)Notwithstanding the foregoing, if the date on which the Restricted Shares or a
portion thereof would otherwise vest is not a trading day on the New York Stock
Exchange, such vesting shall be deferred until the first trading day thereafter.


c)Notwithstanding anything herein to the contrary, the provisions of Section 11
of the Plan, other than Section 11(d)(iii), shall not apply to the Restricted
Shares, and if the Grantee terminates service with STERIS and all Subsidiaries
prior to the date on which the Grantee’s Restricted Shares have become fully
vested and nonforfeitable, subject to the provisions of Section 11(d)(iii) of
the Plan, those portions of the Restricted Shares that are not vested at the
time of such termination shall be forfeited.
5.    Forfeiture of Shares. Subject to the terms of this Agreement and the Plan,
if the Grantee violates the Policy, this Agreement, or the Nondisclosure
Agreement or ceases to be employed by STERIS or a Subsidiary prior to the time
all of the Restricted Shares have become vested and nonforfeitable, the
Restricted Shares shall be forfeited, to the extent not then vested, subject to
the provisions of Section 11(d)(iii) of the Plan. In the event of a forfeiture
under this Section 5, any forfeited Restricted Shares shall be returned by the
Grantee to STERIS for no consideration.
6.    Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Ordinary Shares
or other securities that the Grantee may become entitled to receive pursuant to
a stock dividend, issuance of rights or warrants, stock split, combination of
shares, recapitalization, merger, consolidation, separation, or reorganization
or any other change in the capital structure of STERIS shall be subject to the
same or similar restrictions as the Restricted Shares covered by this Agreement
as determined by STERIS.
7.     Stock Certificate(s). The Ordinary Shares subject to this grant of
Restricted Shares shall not be represented by certificates unless otherwise
provided by resolution of the Board of STERIS or required by law, and if such
Ordinary Shares should be represented by certificates, the certificates will be
held in custody by STERIS until those shares shall vest in accordance with the
provisions hereof or as otherwise provided in the Plan. STERIS shall cause the
Restricted Shares to be registered in the name of Grantee in STERIS’s stock
registry, with the foregoing restrictions noted thereon. STERIS may require as a
condition to the effectiveness of this grant of Restricted Shares that Grantee
deliver to STERIS a stock power endorsed in blank by the Grantee with respect to
the Restricted Shares and Grantee agrees to deliver the same.
8.    Compliance with Law. Notwithstanding any other provision of this
Agreement, STERIS shall not be obligated to issue any Ordinary Shares pursuant
to this Agreement if the issuance thereof would result in a violation of any
applicable law.
9.    Employment. For purposes of this Agreement, the continuous employment of
the Grantee with STERIS or a Subsidiary shall not be deemed to have been
interrupted, and Grantee shall not be deemed to cease being an employee of
STERIS or Subsidiary, by reason of (i) the transfer of his or her employment
among STERIS and its Subsidiaries or (ii) a leave of absence not to exceed 12
months approved in writing by a duly elected officer of STERIS.
10.    Certain Determinations. The application, violation, or other
interpretation of the terms of this Agreement, the Plan, the Nondisclosure
Agreement, the Policy, or any other STERIS policy shall be determined by the
Board or the Chief Executive Officer or his delegatee or delegatees, if
applicable, in their sole discretion, and such determination shall be final and
binding on the Grantee.
11.    Termination of the Plan; No Right to Future Grants; No Right of
Employment; Extraordinary Item of Compensation. By entering into this Agreement,
the Grantee acknowledges: (a) that the Plan is discretionary in nature and may
be suspended or terminated by STERIS at any time; (b) that the grant of
Restricted Shares is a one-time benefit which does not create any contractual or
other right to receive future grants of restricted shares, or benefits in lieu
of restricted shares; (c) that all determinations with respect to any such
future grants, including, but not limited to, the times when the restricted
shares shall be granted, the number of shares subject to each grant of
restricted shares, and the time or times when the restricted shares shall become
nonforfeitable, will be at the sole discretion of STERIS; (d) that the Grantee’s
participation in the Plan shall not create a right to further employment with
the Grantee’s employer and shall not interfere with the ability of the Grantee’s
employer to terminate the Grantee’s employment relationship at any time with or
without cause; (e) that the Grantee’s participation in the Plan is voluntary;
(f) that the value of the Restricted Shares is an extraordinary item of
compensation which is outside the scope of the Grantee’s employment contract, if
any; (g) that the Restricted Shares are not part of normal and expected
compensation for purposes of any other employee benefit plan or program of
STERIS, including for purposes of calculating any severance, resignation,
redundancy, end of service, bonus, long-service, pension or retirement benefits
or similar payments; (h) that the right to vesting of the Restricted Shares
ceases upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (i) that the future value, if
any, of the Restricted Shares is unknown and cannot be predicted with certainty;
and (j) that, where the Grantee’s employer is a Subsidiary of STERIS, the
Restricted Shares have been granted to the Grantee in the Grantee’s status as an
employee of such Subsidiary and the terms of this Agreement can be modified by
STERIS to facilitate the issuance and administration of the award and can in no
event be understood or interpreted to mean that STERIS is the Grantee’s employer
or that the Grantee has an employment relationship with STERIS.
12.    Employee Data Privacy. By entering into the Agreement, and as a condition
of this award of Restricted Shares, the Grantee consents to the collection, use
and transfer of personal data as described in this Section 12. The Grantee
understands that STERIS and its Subsidiaries hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares of stock or directorships held in STERIS,
details of all Restricted Shares or other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Grantee further understands that STERIS and/or its Subsidiaries will transfer
Data among themselves as necessary for the purposes of implementation,
administration and management of the Grantee’s participation in the Plan, and
that STERIS and/or its Subsidiaries may each further transfer Data to any third
parties assisting STERIS in the implementation, administration and management of
the Plan (“Data Recipients”). The Grantee understands that these Data Recipients
may be located in the Grantee’s country of residence, the European Economic
Area, and in countries outside the European Economic Area, including the United
States. The Grantee authorizes the Data Recipients to receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any transfer of
such Data, as may be necessary or appropriate for the administration of the Plan
and/or the subsequent holding of shares of stock on the Grantee’s behalf, to a
broker or third party with whom the shares acquired on exercise may be
deposited. The Grantee understands that he or she may, at any time, review the
Data, require any necessary amendments to it or withdraw the consent herein by
notifying STERIS in writing. The Grantee further understands that withdrawing
consent may affect the Grantee’s ability to participate in the Plan, at the sole
discretion of the Board or the Chief Executive Officer or its delegatee or
delegatees.
13.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.
14.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall have a material adverse effect on the
rights of the Grantee under this Agreement without the Grantee’s consent.
15.    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid while
accomplishing the most similar purpose.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Any unresolved dispute shall be submitted
exclusively to the jurisdiction of the courts of Lake County, Ohio.
17.    Payment of Par Value. By entering into this Agreement, the Grantee
undertakes and agrees to pay the par value of £0.10 for each Restricted Share
granted pursuant to this Agreement (the “Par Value Consideration”) on or before
the date (“Payment Date”) that is six weeks after the Date of Grant as such date
may be extended by STERIS in its sole discretion. Such payment of the Par Value
Consideration shall be made, at the option of Grantee’s employer, on or before
the Payment Date through withholding of the Par Value Consideration by the
Grantee’s employer from the Grantee’s compensation as soon as reasonably
practicable after the Grant Date or by other means of payment by the Grantee as
determined by STERIS or such employer. If such payment is not received by the
Payment Date, the Restricted Shares shall be forfeited for non-payment pursuant
to the Articles of Association of STERIS.
[For US Grantees]
18.    Taxes.  Unless Grantee has made an election under Section 83(b) of the
Code with respect to the Restricted Shares, each time any of the Restricted
Shares become vested and nonforfeitable STERIS shall withhold or cause to be
withheld from such Restricted Shares at the time such vesting occurs a number of
Ordinary Shares having a value equal to the amount of federal, state, local,
foreign or other taxes required to be withheld pursuant to applicable employment
or tax laws, as determined by STERIS. Likewise, with respect to previous Plan
grants of restricted shares and in respect of which the Grantee has not made an
election under Section 83(b) of the Code, STERIS shall withhold or cause to be
withheld from such restricted shares at the time such vesting occurs a number of
Common Shares having a value equal to the amount of federal, state, local,
foreign or other taxes required to be withheld pursuant to applicable employment
or tax laws, as determined by STERIS.  For purposes of the foregoing
withholding, the Ordinary Shares used for tax withholding will be valued at an
amount equal to the Market Value per Share of such Ordinary Shares on the date
the benefit is to be included in the Grantee’s income. The foregoing provisions
shall apply notwithstanding any alternate methods for the payment of withholding
of taxes contained in the Plan.




[For non-US Grantees]


[18.    Withholding Taxes. STERIS, or the Subsidiary that employs Grantee, shall
withhold an amount equal to STERIS’s or such Subsidiary’s required statutory
withholding taxes in the relevant tax jurisdiction on any payment made or
benefit realized by Grantee. Taxes for purposes of the foregoing shall include,
without limitation, any United Kingdom primary Class 1 (employee’s) national
insurance contributions. In connection with the foregoing each time any of the
Restricted Shares become vested and nonforfeitable STERIS or the Subsidiary that
employs Grantee shall withhold from such Restricted Shares at the time such
vesting occurs a number of Ordinary Shares having a value equal to the amount of
federal, state, local, foreign or other taxes required to be withheld pursuant
to applicable employment or tax laws, as determined by STERIS. Likewise, with
respect to previous Plan grants of restricted shares, STERIS or the Subsidiary
that employs Grantee shall withhold from such restricted shares at the time such
vesting occurs a number of Ordinary Shares having a value equal to the amount of
federal, state, local, foreign or other taxes required to be withheld pursuant
to applicable employment or tax laws, as determined by STERIS. For purposes of
the foregoing withholding the Ordinary Shares used for tax withholding will be
valued at an amount equal to the Market Value per Share of such Ordinary Shares
on the date the benefit is to be included in the Grantee’s income. The foregoing
provisions shall apply notwithstanding any alternate methods for the payment of
withholding of taxes contained in the Plan.


19.    Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Grantee any right to continue as an employee of STERIS or any
Subsidiary or affiliate.  STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Restricted Shares shall not be transferable by Grantee other
than as provided in Section 17 of the Plan. 
20.    Authority. Any director or authorised signatory of STERIS is authorised
to execute any document and do any act necessary or desirable to effect the
forfeiture of any Restricted Shares which are subject to forfeiture and their
return to STERIS for no consideration in accordance with the Plan and/or this
Agreement.


STERIS has caused this Agreement to be executed on its behalf by its duly
authorized officer, and Grantee has entered into this Agreement and accepted all
terms and conditions thereof by electronic acceptance and/or by the signed
Acknowledgment, either of which has the same force and binding effect as if this
Agreement were physically signed by Grantee, all as of the Date of Grant.


 
 
 
STERIS plc


By:
restrictedstimage1a02.jpg [restrictedstimage1a02.jpg]   
Secretary
Grantee
Signature by electronic acceptance and/or execution of the Acknowledgment and
Acceptance form.








